DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 85 is objected to because “0.1% %” has an unnecessary percentage sign.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 84, 96 and 97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 84 recites:
84.  The filter media of claim 79, wherein the support layer is formed by a wet laid, dry laid, spunbond, spunlace process.

Claim 84 is indefinite because it sets forth a Markush group using open-ended rather than closed language.  See MPEP 2173.05(h).  To overcome this rejection, claim 84 could be rewritten as:
84.  The filter media of claim 79, wherein the support layer is formed by a process selected from the group consisting of a wet laid, dry laid, spunbond, or a spunlace process.

Claim 96 recites:
96.  The filter media of claim 79, wherein the fine fiber layer comprises synthetic fibers including polyesters (e.g., polyethylene terephthalate, polybutylene terephthalate), polycarbonate, polyamides (e.g., various nylon polymers), polyaramid, polyimide, polyethylene, polypropylene, polyether ether ketone, polyolefin, acrylics (e.g., polyacrylic acid), polylactic acid, polyvinyl alcohol, polyvinyl chloride, regenerated cellulose (e.g., synthetic cellulose such lyocell, rayon), polyacrylonitriles, polyvinylidene fluoride (PVDF), copolymers of polyethylene and PVDF, polyether sulfones, polycarbonate, and combinations thereof.

The claim is indefinite because it recites a Markush group using open-ended rather than closed language.  See MPEP 2173.05(h).
The claim is also indefinite because it uses the exemplary language “e.g.” to describe several of the polymers in the list.  This creates confusion about the intended scope of the claim.  See MPEP 2173.05(d).
The claim is further indefinite because it lists “polycarbonate” twice, creating confusion about whether each recitation refers to the same polymer.
To overcome the rejection, claim 96 could be amended to read:
96.  The filter media of claim 79, wherein the fine fiber layer comprises synthetic fibers selected from the group consisting of 

Claim 97 recites:
97.  The filter media of claim 79, wherein the charged fiber layer comprises synthetic fibers including polyesters, polycarbonate, polyamides, polyaramid, polyimide, polyethylene, polypropylene, polyether ether ketone, polyolefin, acrylics, polylactic acid, polyvinyl alcohol, polyvinyl chloride, regenerated cellulose, polyacrylonitriles, polyvinylidene fluoride (PVDF), copolymers of polyethylene and PVDF, polyether sulfones, polycarbonate, and combinations thereof.

The claim is indefinite because it recites a Markush group using open-ended rather than closed language.  See MPEP 2173.05(h).
The claim is further indefinite because it lists “polycarbonate” twice, creating confusion about whether each recitation refers to the same polymer.
To overcome these rejections, claim 97 could be rewritten as:
97.  The filter media of claim 79, wherein the charged fiber layer comprises synthetic fibers selected from the group consisting of polyesters, polycarbonate, polyamides, polyaramid, polyimide, polyethylene, polypropylene, polyether ether ketone, polyolefin, acrylics, polylactic acid, polyvinyl alcohol, polyvinyl chloride, regenerated cellulose, polyacrylonitriles, polyvinylidene fluoride (PVDF), copolymers of polyethylene and PVDF, polyether sulfones, 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 79, 81, 83, 84 and 95–100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Healey et al., US 2010/0107881 A1.
Regarding claim 79, Healey discloses a filter media 10B, which reads on the claimed “filter media.”  See Healey Fig. 1B, [0049].  The filter media 10B comprises:
A fine fiber filtration layer 12B, which reads on the “fine fiber layer.”  See Healey Fig. 1B, [0049].
A first coarse support layer 14B which comprises fibers and can be charged.  See Healey Fig. 1B, [0049], [0063].  The coarse support layer 14B reads on the “charged fiber layer.”
A cover layer 18B that functions as a strengthening component, and a second coarse support layer 16B.  See Healey Fig. 1B, [0049], [0070].  Either of the cover layer 18B or the second support layer 16B reads on the “support layer.”    
The cover layer 18B provides structural integrity to the filter media 10B to help maintain the waved configuration of the fine layer 12B and the coarse support layer 14B.  See Healey [0070].  Therefore, the cover layer 18B holds the fine layer 12B and the coarse support layer 14B in a waved configuration and maintains separation of peaks and troughs of adjacent waves of the fine layer 12B.  Likewise, the second support layer 16B provides structural support to the filter media 10B and supports the fine fiber layer 12B in a waved configuration.  Id. at [0049], [0077].  Therefore, the second support layer 16B holds the fine layer 12B and the first support layer 14B in the waved configuration seen in Fig. 1B and maintains separation of peaks and troughs of adjacent waves in the fine layer 12B.

    PNG
    media_image1.png
    617
    1074
    media_image1.png
    Greyscale

Regarding claim 81, Healey teaches that the first coarse support layer 14B (the “charged fiber layer”) is a meltblown layer, because it can be made by melt-blowing.  See Healey [0067].
Regarding claim 83, the fine layer 12 comprises electrospun fibers, because it can be manufactured using an electrospinning technique.  See Healey [0054].
Regarding claim 84, the cover layer 18B (the “support layer”) can be formed by a wet laid, air laid (i.e., a dry laid) or spunbond process.  See Healey [0072].  The second support layer 16B (also the “cover layer”) can be formed by a wet laid, air laid, or spunbond process.  Id. at [0067].
Regarding claim 95, Healey teaches that the first support layer 14B (the “charged fiber layer”) has a permeability ranging from 300 to 1,000 CFM.  See Healey [0067].  This is within the claimed range of 100 to 1,000 CFM. 
Regarding claim 96, Healey teaches that the fine layer 12 comprises synthetic fibers including polyesters, polycarbonate, polyethylene, polypropylene, polyolefin, polyvinyl alcohol, polyvinylidene fluoride, and combinations thereof.  See Healey [0054].
Regarding claim 97, Healey teaches that the first support layer 14B (the “charged fiber layer”) comprises synthetic fibers including polyesters, polyolefins, acrylics, rayon (regenerated cellulose), and combinations thereof.  See Healey [0066].
Regarding claim 98, Healey teaches that the filter media 10B has an overall thickness ranging from 1.5 to 25 mm, which coverts to 1,500 to 25,000 microns.  See Healey [0011].  This is within the claimed range of 1,000 to 30,000 microns.  
Regarding claim 99, Healey teaches that the filter media 10B has an initial pressure drop of less than 3.0 mm H2O, which coverts to 29.3 Pa.  See Healey [0093].  This is within the claimed range of 5 to 100 Pa.
Regarding claim 100, Healey teaches that the filter media has an air permeability ranging from 10 to 300 CFM.  See Healey [0011].  This is within the claimed range of 10 to 1,000 CFM.





Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 80 and 82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Healey et al., US 2010/0107881 A1, or in the alternative under 35 U.S.C. 103 as being unpatentable over Healey in view of Angadjivand et al., US 5,496,507.
Regarding claim 80, note that the limitation requiring that the charged fiber layer is a “hydrocharged” layer fails to patentably distinguish over the prior art.  This limitation describes the method of making the product, rather than its structure.  See MPEP 2113(I) (the patentability of a product does not depend on its method of production).
But note that it would have been obvious to use a hydrocharging technique to charge the first coarse support layer 14B (the “charged fiber layer”).  Healey teaches that a variety of techniques can be used to impart an electrostatic charge on the coarse support layer.  See Healey [0082].  The coarse support layer 14B can be manufactured using various techniques, such as meltblowing.  Id. at [0067].
Angadjivand disclsoes a method of hydrocharging a nonwoven web of meltblown fibers used in filtration media, by subjecting the web to a stream of water droplets at a pressure sufficient to provide the web with a charge.  See Angadjivand abstract, col. 1, ll. 9–15.  The charging method is beneficial because produces better filtration performance compared with a comparable electret filter charged by known methods.  Id. at col. 2, ll. 20–24.
It would have been obvious to use the hydrocharging method disclosed in Angadjivand to charge the fibers in the first coarse support layer 14B of Healey, to improve filtration performance.
Regarding claim 82, Healey teaches that the first support layer 14B (the “charged fiber layer”) is a charged layer that can be made using a meltblowing technique.  See Healey [0063], [0067].
The limitation requiring that the charged fiber layer is a “hydrocharged” meltblown layer fails to patentably distinguish over the prior art.  This limitation describes the method of making the product, rather than its structure.  See MPEP 2113(I) (the patentability of a product does not depend on its method of production).
But it would have been obvious for the first support layer 14B in Healey to be hydrocharged using the method of Angadjivand, for the reasons explained in the rejection of claim 80 above.
Claims 88, 90 and 91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Healey et al., US 2010/0107881 A1, or in the alternative under 35 U.S.C. 103 as being unpatentable over Healey.
Regarding claim 88, Healey teaches that the second support layer 16B (the “support layer”) has an average fiber diameter ranging from 10 to 40 microns.  See Healey [0064].  This is within the claimed range of 10 to 50 microns.
Healey also teaches that the cover layer 18B (also the “support layer”) has an average fiber diameter ranging from 5 to 20 microns.  See Healey [0069].  While this is not identical to the claimed range of 10 to 50 microns, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 90, Healey teaches that the second support layer 16B (the “support layer”) has a basis weight ranging from 10 to 100 gsm, with an example teaching that the basis weight is 40 gsm.  See Healey [0067], [0124].  The prior art range anticipates the claimed range of 5 to 50 g/m2, because the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.  Also, the prior art range overlaps with the claimed range, establishing a prima facie case of obviousness.
Additionally, the cover layer 18B (also the “support layer”) has a basis weight ranging from 10 to 50 gsm.  See Healey [0072].  This is within the claimed range of 5 to 50 g/m2.
Regarding claim 91, Healey teaches that the first support layer 14B (the “charged fiber layer”) has a basis weight ranging from 10 to 100 gsm, with an example teaching that the basis weight is 40 gsm.  See Healey [0067], [0126].  The prior art range anticipates the claimed range of 5 to 50 g/m2, because the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.  Also, the prior art range overlaps with the claimed range, establishing a prima facie case of obviousness.
Claim Rejections - 35 USC § 103
Claims 85–87, 89 and 92–94 are rejected under 35 U.S.C. 103 as being unpatentable over Healey et al., US 2010/0107881 A1.
Regarding claim 85, Healey teaches that the second support layer 16B (the “support layer”) has a solidity ranging from 1 to 50%.  See Healey [0077].  While this range is not identical to the claimed range of 0.1 to 10%, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Additionally, Healey does not disclose the solidity of the cover layer 18B (also the “support layer”).  But the reference says that structural characteristics of the cover layer 18B can be adjusted based on a desired application.  See Healey [0072].  The cover layer 18B can be used to provide structural support for the filter media 10B.  Id. at [0070].  Healey teaches that a solidity ranging from 1 to 50% is suitable for the coarse support layers within the filter media.  Id. at [0077].  Healey also teaches that the coarse support layers and the cover layer 18B can be made using the same techniques.  Id. at [0067], [0072].  Therefore, it would have been obvious for the solidity cover layer 18B to be the same as the solidity of other support layers within the filter media (i.e., 1 to 50%), because the support layer 18B performs a similar function and is made from similar materials as the other support layers within the filter media.  While the prior art range of 1 to 50% is not identical to the claimed range of 0.1 to 10%, it overlaps with the claimed rang, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 86, Healey teaches that the fine layer 12B has an average fiber diameter between 0.3 and 1.0 microns.  See Healey [0052].  While this is not identical to the claimed range of 0.05 to 0.4 microns, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 87, Healey teaches that the first support layer 14B (the “charged fiber layer”) has an average fiber diameter ranging from 5 to 40 microns.  See Healey [0064].  While this is not identical to the claimed range of 0.5 to 10 microns, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 89, Healey teaches that the fine layer 12B has a basis weight ranging from 0.1 to 50 gsm (g/m2).  See Healey [0055].  While this is not identical to the clamed range of 0.01 to 2 g/m2, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 92, Healey teaches that the cover layer 18B (the “support layer”) has a thickness ranging from 2 to 50 mil, which coverts to 50.8 to 1,270 microns.  See Healy [0072].  While this is not identical to the claimed range of 50 to 750 microns, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  
Additionally, Healey teaches that the second support layer 16B (also the “support layer”) has a thickness ranging from 10 to 60 mil, which coverts to 254 to 1,524 microns.  See Healey [0067].  While this is not identical to the claimed range of 50 to 750 microns, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  
Regarding claim 93 Healey teaches that the second support layer 16B (the “support layer”) has a permeability ranging from 300 to 1,000 CFM.  See Healey [0067].  While this is not identical to the claimed range of 500 to 2,000 CFM, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Additionally, the cover layer 18B (also the “support layer”) has a permeability ranging from 100 to 1,200 CFM.  See Healey [0072].  While this is not identical to the claimed range of 500 to 2,000 CFM, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 94, Healey teaches that the fine layer 12 has a permeability ranging from 10 to 1,000 CFM.  See Healey [0055].  While this is not identical to the claimed range of 50 to 500 CFM, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagy et al., US 2014/0130469 A1 disclsoes a fourth layer that is a spacer that can be positioned between layers within a filter media.  See Nagy [0025].  It likely would have been obvious to include the spacer layer within the filter media 10B of Healey, because the spacer is beneficial as it promotes flow properties within the filter media.  Id.  The spacer would likely be able to read on the “support layer” of claim 79, because it would provide at least some structural support to the filter media.  Note that the spacer layer is made from a spunbond material, while the support layer is described in claim 84 as being made by a spunbond process.  Id.  The spacer layer has an average fiber diameter of 10 to 15 microns, which is within the claimed range of 10 to 50 microns (claim 88).  Id. at [0173].  It also has a basis weight of 15 gsm, which is within the claimed range of 5 to 50 gsm (claim 90).  Id.  The spacer has a thickness ranging from 0.2 to 1.0 mm (200 to 1,000 microns), which overlaps with the claimed range of 50 to 750 microns (claim 92).  Id. at [0123].  The spacer also has a permeability ranging from 500 to 12,000 L/m2sec (1,050 to 25,200 CFM) which overlaps with the claimed range of 500 to 2,000 CFM (claim 93).  Id. at [0124].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776